                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 3/31/2020
  TAREN TYLER,

                            Plaintiff,

                      -against-                                     20-CV-1242 (MKV)

                                                                   TRANSFER ORDER
  DETECTIVE JASON MAGGIO;
  DETECTIVE JOHN O’LEARY,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff, currently incarcerated at Clinton Correctional Facility, is proceeding pro se and

in forma pauperis. Plaintiff filed this action under 42 U.S.C. § 1983, and alleges that on March 3,

2017, 25th Precinct Detectives Jason Maggio and John O’Leary forced their way into his

apartment, at 22-45 Ft. Dix Avenue, #4F, in Far Rockaway, New York, without a warrant.

Plaintiff further asserts that Defendants broke down the door, immediately arrested him, and

injured him as they handcuffed him. For the following reasons, this action is transferred to the

United States District Court for the Eastern District of New York.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).
       Plaintiff filed this complaint regarding events occurring in Far Rockaway, Queens,

located in Eastern District of New York. Plaintiff alleges that the two detectives named as

defendants work in the 25th Precinct, which is located in Manhattan. Because Plaintiff alleges

that Defendants work in Manhattan, and that the underlying events occurred in Queens, venue is

arguably proper both in the Eastern District and in this District under § 1391(b)(1) and (2).

       Even if venue is proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

       In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative



                                                 2
means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Because the underlying events occurred in Far Rockaway, and based on the totality of the

circumstances, the Court concludes that it is in the interest of justice to transfer this action to the

United States District Court for the Eastern District of New York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. A summons shall not issue from this Court. This order

closes this case.

        This order is to be mailed in chambers.

        The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 31, 2020
           New York, New York

                                                             MARY KAY VYSKOCIL
                                                             United States District Judge




                                                   3
